Citation Nr: 0710224	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  96-39 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
bronchiectasis of the right lung, status post thoracotomies 
with restrictive lung disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from August 1965 to January 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Boston, Massachusetts, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which in part denied a rating in excess of 10 percent 
for bronchiectasis of the right lung, status post 
thoracotomies with restrictive lung disease.  

The case was remanded by the Board in September 1998.  In 
January 2001, the Board denied the increased evaluation.  

The appellant appealed the Board's denial to the United 
States Court of Appeals for Veterans Claims (Court), and the 
Board's decision was vacated pursuant to a December 2002 
Order.  The Court ordered the Board to address the veteran's 
arguments regarding whether separate evaluations should be 
awarded for separate thoracotomy scars.  The Board, in 
December 2003, addressed the evaluations of the thoracotomy 
scar and remanded the case to the RO for further development 
and consideration regarding the rating of the veteran's 
bronchiectasis.  The issue was again remanded by the Board in 
October 2005.  His claim has been returned to the Board for 
further adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After the case was returned to the Board for appellate 
review, but before a decision was entered, the veteran 
submitted correspondence indicating that he was now receiving 
treatment at the Lahey-Hitchcock Clinic in Burlington, Ma., 
under the care of Dr. Lamb.  As VA is on notice of these 
records, they must be obtained prior to appellate 
consideration.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any needed consent, 
the RO/AMC should contact the Lahey-
Hitchcock Clinic in Burlington, Ma., and 
Dr. Lamb.  Copies of all records of the 
veteran's treatment for his respiratory 
disorder should be obtained.  

2.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



